 





Moody National REIT II, Inc.- 8-K [mnrtii-8k_111616.htm]

Exhibit 10.1

 



 

 



 

 

AMENDED AND RESTATED ADVISORY AGREEMENT

 

AMONG

 

MOODY NATIONAL REIT II, INC.,

 

MOODY NATIONAL OPERATING PARTNERSHIP II, LP,

 

AND

 

MOODY NATIONAL ADVISOR II, LLC

 



 

 



 

 

TABLE OF CONTENTS

 



1. DEFINITIONS 2 2. APPOINTMENT 8 3. DUTIES OF THE ADVISOR 8 4. AUTHORITY OF
ADVISOR 10 5. BANK ACCOUNTS 10 6. RECORDS; ACCESS 11 7. LIMITATIONS ON
ACTIVITIES 11 8. RELATIONSHIP WITH DIRECTORS 11 9. FEES 11 10. EXPENSES 13 11.
OTHER SERVICES 15 12. REIMBURSEMENT TO THE ADVISOR 15 13. RELATIONSHIP OF THE
PARTIES 15 14. OTHER ACTIVITIES OF THE ADVISOR 15 15. TERM OF AGREEMENT 16 16.
TERMINATION BY THE PARTIES 16 17. ASSIGNMENT TO AN AFFILIATE 16 18. PAYMENTS TO
AND DUTIES OF ADVISOR UPON TERMINATION 16 19. INDEMNIFICATION BY THE COMPANY AND
THE OPERATING PARTNERSHIP 17 20. INDEMNIFICATION BY ADVISOR 18 21. EXCLUSION OF
CERTAIN TRANSACTIONS 18 22. NON-SOLICITATION 18 23. NOTICES 18 24. MODIFICATION
19 25. SEVERABILITY 19



26. CONSTRUCTION 19 27. ENTIRE AGREEMENT 19 28. INDULGENCES, NOT WAIVERS 19 29.
GENDER 20 30. TITLES NOT TO AFFECT INTERPRETATION 20 31. EXECUTION IN
COUNTERPARTS 20 32. EFFECTIVENESS OF AGREEMENT 20

  



 

  

AMENDED AND RESTATED ADVISORY AGREEMENT

 

THIS AMENDED AND RESTATED ADVISORY AGREEMENT, dated as of the 16th day of
November, 2016 (this “Agreement”), is entered into by and among Moody National
REIT II, Inc., a Maryland corporation (the “Company”), Moody National Operating
Partnership II, LP, a Delaware limited partnership (the “Operating
Partnership”), and Moody National Advisor II, LLC, a Delaware limited liability
company (the “Advisor,” and collectively with the Company and the Operating
Partnership, the “Parties”). Capitalized terms used herein shall have the
meanings ascribed to them in Section 1 below.

 

W I T N E S S E T H

 

WHEREAS, the Company intends to qualify as a REIT, and to invest its funds in
investments permitted by the terms of Sections 856 through 860 of the Code;

 

WHEREAS, the Company is the general partner of the Operating Partnership and
intends to conduct all of its business and make all Investments through the
Operating Partnership;

 

WHEREAS, the Company is a party to that certain agreement and plan of merger,
dated as of November 16, 2016 (as the same may be amended from time to time, the
“Merger Agreement”), by and among the Company, the Operating Partnership, Moody
Merger Sub, LLC (“Merger Sub”), Moody National REIT I, Inc. (“REIT I”) and Moody
National Operating Partnership I, LP (“REIT I Operating Partnership”);

 

WHEREAS, pursuant to the Merger Agreement and subject to the terms and
conditions therein, upon the time that the Merger (defined below) becomes
effective (the “Merger Effective Time”), (i) REIT I will be merged with and into
Merger Sub, with Merger Sub being the surviving entity and a wholly owned
subsidiary of the Company and (ii) REIT I Operating Partnership will be merged
with the Operating Partnership, with the Operating Partnership being the
surviving entity (the foregoing merger transactions together, the “Merger”);

 

WHEREAS, the Company, the Operating Partnership and the Advisor are parties to
that certain Advisory Agreement, dated as of the 12th day of January, 2015 (the
“Original Agreement”);

 

WHEREAS, pursuant to the terms of the Merger Agreement, the Parties desire to
amend and restate the Original Agreement pursuant to the terms hereof;

 

WHEREAS, this Agreement will become effective in accordance with Section 32
hereof;

 

WHEREAS, the Company and the Operating Partnership desire to avail themselves of
the experience, sources of information, advice, assistance and certain
facilities of the Advisor and to have the Advisor undertake the duties and
responsibilities hereinafter set forth, on behalf of, and subject to the
supervision, of the Board, all as provided herein; and

 

WHEREAS, the Advisor is willing to undertake to render such services, subject to
the supervision of the Board, on the terms and conditions hereinafter set forth.

 





 

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the Parties hereto, intending to be legally
bound, hereby agree as follows:

 

1.       DEFINITIONS.  As used in this Agreement, the following terms have the
definitions hereinafter indicated:

 

Acquisition Expenses. Any and all expenses, exclusive of Acquisition Fees and
Financing Coordination Fees, incurred by the Company, the Operating Partnership,
the Advisor, or any of their Affiliates in connection with the selection,
evaluation, acquisition, origination, making or development of any Investments,
whether or not acquired or originated, including, without limitation, legal fees
and expenses, travel and communications expenses, costs of appraisals,
nonrefundable option payments on property not acquired, accounting fees and
expenses, title insurance premiums, and the costs of performing due diligence.

 

Acquisition Fees. Any and all fees and commissions, exclusive of Acquisition
Expenses, paid by any Person to any other Person (including any fees or
commissions paid by or to any Affiliate of the Company, the Operating
Partnership or the Advisor) in connection with making or investing in any
Investment or the purchase, development or construction of any Real Estate
Asset, including real estate commissions, selection fees, development fees,
construction fees, nonrecurring management fees, loan fees, points or any other
fees of a similar nature. Excluded shall be development fees and construction
fees paid to any Person not Affiliated with the Sponsor in connection with the
actual development and construction of a project.

 

Advisor. Moody National Advisor II, LLC, a Delaware limited liability company,
any successor advisor to the Company, the Operating Partnership or any Person to
which Moody National Advisor II, LLC or any successor advisor subcontracts
substantially all of its functions. Notwithstanding the foregoing, a Person
hired or retained by Moody National Advisor II, LLC to perform hotel management
and related services for the Company or the Operating Partnership that is not
hired or retained to perform substantially all of the functions of Moody
National Advisor II, LLC with respect to the Company or the Operating
Partnership as a whole shall not be deemed to be an Advisor.

 

Affiliate or Affiliated. With respect to any Person, (i) any Person directly or
indirectly owning, controlling or holding, with the power to vote, ten percent
(10%) or more of the outstanding voting securities of such other Person; (ii)
any Person ten percent (10%) or more of whose outstanding voting securities are
directly or indirectly owned, controlled or held, with the power to vote, by
such other Person; (iii) any Person directly or indirectly controlling,
controlled by or under common control with such other Person; (iv) any executive
officer, director, trustee or general partner of such other Person; and (v) any
legal entity for which such Person acts as an executive officer, director,
trustee or general partner of such other Person.

 

Articles of Incorporation. The Articles of Incorporation of the Company, as
amended from time to time.

 

Asset Management Fee. The term “Asset Management Fee” shall mean the fee payable
to the Advisor pursuant to Section 9(d).

 

Average Invested Assets. For a specified period, the average of the aggregate
book value of the assets of the Company invested, directly or indirectly, in
Investments before deducting depreciation, bad debts or other non-cash reserves,
computed by taking the average of such values at the end of each month during
such period.

 

Board. The board of directors of the Company, as of any particular time.

 



2

 

 

Bylaws. The bylaws of the Company, as the same are in effect from time to time.

 

Cause. With respect to the termination of this Agreement, fraud, criminal
conduct, misconduct or negligent breach of fiduciary duty by the Advisor, or a
material breach of this Agreement by the Advisor.

 

Code. Internal Revenue Code of 1986, as amended from time to time, or any
successor statute thereto. Reference to any provision of the Code shall mean
such provision as in effect from time to time, as the same may be amended, and
any successor provision thereto, as interpreted by any applicable regulations as
in effect from time to time.

 

Company. The term “Company” shall have the meaning set forth in the preamble of
this Agreement.

 

Competitive Brokerage Commission. The term “Competitive Brokerage Commission”
means a real estate or brokerage commission for the purchase or sale of a
Property, Loan or Permitted Investment that is reasonable, customary, and
competitive in light of the size, type, and location of the Property, Loan or
Permitted Investment.

 

Contract Sales Price. The total consideration received by the Company for the
sale of an Investment.

 

Dealer Manager. Moody Securities, LLC, or such other Person or entity selected
by the Board to act as the dealer manager for the Offering. Moody Securities,
LLC is a member of the Financial Industry Regulatory Authority.

 

Dealer Manager Fee. 3.0% of Gross Proceeds from the sale of Shares in the
Primary Offering, payable to the Dealer Manager for serving as the dealer
manager of such Offering.

 

Director. A member of the Board.

 

Disposition Fees. The term “Dispositions Fees” shall mean the fees payable to
the Advisor pursuant to Section 9(c).

 

Distributions. Any distributions of money or other property by the Company to
owners of Shares, including distributions that may constitute a return of
capital for federal income tax purposes.

 

Effective Date. The commencement date of the Initial Public Offering.

 

Excess Amount. The term “Excess Amount” shall have the meaning set forth in
Section 12.

 

Expense Year. The term “Expense Year” shall have the meaning set forth in
Section 12.

 

Financing Coordination Fees. The term “Financing Coordination Fees” shall mean
the fees payable to the Advisor pursuant to Section 9(e).

 

GAAP. Generally accepted accounting principles as in effect in the United States
of America from time to time.

 

Good Reason. With respect to the termination of this Agreement, (i) any failure
to obtain a satisfactory agreement from any successor to the Company or the
Operating Partnership to assume and agree to perform the Company’s or the
Operating Partnership’s obligations under this Agreement; or (ii) any material
breach of this Agreement of any nature whatsoever by the Company or the
Operating Partnership.

 



3

 

 

Gross Proceeds. The aggregate purchase price of all Shares sold for the account
of the Company through all Offerings, without deduction for Sales Commissions,
volume discounts, any marketing support and due diligence expense reimbursement
or Organization and Offering Expenses. For the purpose of computing Gross
Proceeds, the purchase price of any Share for which reduced Sales Commissions
are paid to the Dealer Manager or a Soliciting Dealer (where net proceeds to the
Company are not reduced) shall be deemed to be the full amount of the offering
price per Share pursuant to the Prospectus for such Offering without reduction.

 

Indemnitee. The terms “Indemnitee and “Indemnitees” shall have the meaning set
forth in Section 19 herein.

 

Independent Director. The term “Independent Director” shall have the meaning set
forth in the Articles of Incorporation.

 

Initial Public Offering. The initial public offering of Shares registered
pursuant to the Registration Statement.

 

Investments. Any investments by the Company or the Operating Partnership in Real
Estate Assets and Securities and Debt-Related Investments.

 

Joint Ventures. The joint venture or partnership arrangements (other than with
the Operating Partnership) in which the Company or any of its subsidiaries is a
co-venturer or general partner which are established to acquire Real Properties.

 

Listing. The listing of the Shares on a national securities exchange or the
receipt by the Company’s Stockholders of securities that are listed on a
national securities exchange in exchange for the Company’s common stock. Upon
such Listing, the Shares shall be deemed Listed.

 

Loans. Any indebtedness or obligations in respect of borrowed money or evidenced
by bonds, notes, debentures, deeds of trust, letters of credit or similar
instruments, including mortgages and mezzanine loans.

 

Merger. The term “Merger” shall have the meaning set forth in the Recitals
hereto.

 

Merger Agreement. The term “Merger Agreement” shall have the meaning set forth
in the Recitals hereto.

 

Merger Disposition Fee. The fee payable to Moody National Advisor I, LLC (“REIT
I Advisor”) pursuant to Section 1.1 of that certain Termination Agreement by and
among REIT I, REIT I Operating Partnership, REIT I Advisor, Moody National
Realty, L.P., Moody National LPOP I, LLC and the Company.

 

Merger Effective Time. The term “Merger Effective Time” shall have the meaning
set forth in the Recitals hereto.

 

Merger Sub. The term “Merger Sub” shall have the meaning set forth in the
Recitals hereto.

 



4

 

 

NASAA REIT Guidelines. The Statement of Policy Regarding Real Estate Investment
Trusts published by the North American Securities Administrators Association as
in effect on the Effective Date, as may be modified from time to time.

 

Net Income. For any period, the Company’s total revenues applicable to such
period, less the total expenses applicable to such period other than additions
to reserves for depreciation, bad debts or other similar non-cash reserves and
excluding any gain from the sale of the Company’s assets.

 

Offering. The public offering of Shares pursuant to a Prospectus.

 

Operating Partnership. The term “Operating Partnership” shall have the meaning
set forth in the preamble of this Agreement.

 

Operating Partnership Agreement. The Amended and Restated Limited Partnership
Agreement of Moody National Operating Partnership II, LP.

 

OP Limited Partnership Interests. Limited partnership interests in the Operating
Partnership.

 

Organization and Offering Expenses. Organization and Offering Expenses means all
expenses incurred by or on behalf of the Company in connection with and in
preparing the Company for registration of and subsequently offering and
distributing its Shares to the public, whether incurred before or after the date
of this Agreement, which may include but are not limited to, total underwriting
and brokerage discounts and commissions (including fees of the underwriters’
attorneys); any expense allowance granted by the Company to the underwriter or
any reimbursement of expenses of the underwriter by the Company; expenses for
printing, engraving and mailing; salaries of employees while engaged in sales
activity; telephone and other telecommunications costs; all advertising and
marketing expenses (including the costs related to investor and broker-dealer
sales meetings); charges of transfer agents, registrars, trustees, escrow
holders, depositaries and experts; and expenses of qualification of the sale of
the securities under Federal and State laws, including taxes and fees,
accountants’ and attorneys’ fees.

 

Original Agreement. The term “Original Agreement” shall have the meaning set
forth in the Recitals hereto.

 

Person. An individual, corporation, partnership, trust, joint venture, limited
liability company or other entity.

 

Primary Offering. The portion of an Offering other than the Shares offered
pursuant to the Company’s distribution reinvestment plan.

 

Property Manager. An Affiliated entity that has been retained to perform and
carry out property-management services at one or more of the Real Estate Assets.

 

Prospectus. A “Prospectus” under Section 2(10) of the Securities Act of 1933, as
amended (the “Securities Act”), including a preliminary Prospectus, an offering
circular as described in Rule 253 of the General Rules and Regulations under the
Securities Act or, in the case of an intrastate offering, any document by
whatever name known, utilized for the purpose of offering and selling securities
to the public.

 



5

 

 

Real Estate Assets. Any investments by the Company or the Operating Partnership
in unimproved and improved Real Property (including, without limitation, fee or
leasehold interests, options and leases) either directly or through a Joint
Venture.

 

Real Property. Real property owned from time to time by the Company or the
Operating Partnership, either directly or through joint venture arrangements or
other partnerships which consists of (i) land only, (ii) land, including the
buildings located thereon, (iii) buildings only or (iv) such investments the
Board and the Advisor mutually designate as Real Property to the extent such
investments could be classified as Real Property.

 

Registration Statement. Registration Statement shall mean the Company’s
registration statement on Form S-11 (Registration Number 333-198305), as amended
from time to time, in connection with the Initial Public Offering.

 

REIT. A “real estate investment trust” under Sections 856 through 860 of the
Code or as may be amended.

 

REIT I. The term “REIT I” shall have the meaning set forth in the Recitals
hereto.

 

REIT I Operating Partnership. The term “REIT I Operating Partnership” shall have
the meaning set forth in the Recitals hereto.

 

REIT I Property. Any property including, but not limited to (i) land, (ii) land
including the buildings located thereon, (iii) buildings only and (iv) such
investments the Board and the Advisor mutually deem to be REIT I Property, in
each case that (A) was owned by REIT I immediately prior to the Merger Effective
Time and (B) is subject to a Sale during the period beginning on the date on
which the Merger Effective Time occurs and ending on the date that is one (1)
year following the date on which the Merger Effective Time occurs.

 

REIT I Property Merger Disposition Fee. The portion of the Merger Disposition
Fee allocable to a REIT I Property, determined in accordance with Schedule I,
attached hereto.

 

Sale or Sales. Any transaction or series of transactions whereby: (i) the
Company or the Operating Partnership directly or indirectly (except as described
in other subsections of this definition) sells, grants, transfers, conveys, or
relinquishes its ownership of any Real Property or portion thereof, including
the lease of any Real Property consisting of a building only, and including any
event with respect to any Real Property which gives rise to a significant amount
of insurance proceeds or condemnation awards; (ii) the Company or the Operating
Partnership directly or indirectly (except as described in other subsections of
this definition) sells, grants, transfers, conveys, or relinquishes its
ownership of all or substantially all of the interest of the Corporation or the
Operating Partnership in any Joint Venture in which it is a co-venturer or
partner; (iii) any Joint Venture directly or indirectly (except as described in
other subsections of this definition) in which the Company or the Operating
Partnership as a co-venturer or partner sells, grants, transfers, conveys, or
relinquishes its ownership of any Real Property or portion thereof, including
any event with respect to any Real Property which gives rise to insurance claims
or condemnation awards; or (iv) the Company or the Operating Partnership
directly or indirectly (except as described in other subsections of this
definition) sells, grants, conveys or relinquishes its interest in any
Securities and Debt-Related Investment or portion thereof (including with
respect to any Loan, all payments thereunder or in satisfaction thereof other
than regularly scheduled interest payments) and any event which gives rise to a
significant amount of insurance proceeds or similar awards; or (v) the Company
or the Operating Partnership directly or indirectly (except as described in
other subsections of this definition) sells, grants, transfers, conveys, or
relinquishes its ownership of any other asset not previously described in this
definition or any portion thereof, but not including any transaction or series
of transactions specified in clauses (i) through (v) above in which the proceeds
of such transaction or series of transactions are reinvested by the Company in
one or more assets within 180 days thereafter.

 



6

 

 

Sales Commission. 7.0% of Gross Proceeds from the sale of Shares in the Primary
Offering payable to the Dealer Manager and reallowable to Soliciting Dealers
with respect to Shares sold by them.

 

Securities and Debt-Related Investments. Any investments by the Company or the
Operating Partnership in (i) real estate securities such as common stocks,
preferred stocks and options to acquire stock in REITs and other real estate
companies and (ii) debt-related investments such as (a) mortgage, mezzanine,
bridge and other loans and (b) debt and derivative securities related to real
estate assets including mortgage-backed securities, collateralized debt
obligations, debt securities issued by real estate companies and credit default
swaps.

 

Shares. The shares of the Company’s common stock, par value $0.01 per share.

 

Soliciting Dealers. Broker-dealers who are members of the Financial Industry
Regulatory Authority, Inc., or that are exempt from broker-dealer registration,
and who, in either case, have executed participating broker or other agreements
with the Dealer Manager to sell Shares.

 

Special OP Limited Partnership Interests. Special OP Limited Partnership
Interests means the separate series of limited partnership interests to be
issued in accordance with Section 9(g).

 

Sponsor. Any Person which (i) is directly or indirectly instrumental in
organizing, wholly or in part, the Company, (ii) will control, manage or
participate in the management of the Company, and any Affiliate of any such
Person, (iii) takes the initiative, directly or indirectly, in founding or
organizing the Company, either alone or in conjunction with one or more other
Persons, (iv) receives a material participation in the Company in connection
with the founding or organizing of the business of the Company, in consideration
of services or property, or both services and property, (v) has a substantial
number of relationships and contacts with the Company, (vi) possesses
significant rights to control the Company’s Investments, (vii) receives fees for
providing services to the Company which are paid on a basis that is not
customary in the industry, or (viii) provides goods or services to the Company
on a basis which was not negotiated at arm’s-length with the Company. “Sponsor”
does not include wholly independent third parties such as attorneys, accountants
and underwriters whose only compensation is for professional services.

 

Stockholders. The registered holders of the Shares.

 

Termination Date. The date of termination of this Agreement.

 

Termination Event. The termination or nonrenewal of this Agreement (i) in
connection with a merger, sale of assets or transaction involving the Company
pursuant to which a majority of the Directors then in office are replaced or
removed, (ii) by the Advisor for Good Reason or (iii) by the Company and the
Operating Partnership other than for Cause.

 



7

 

 

Total Operating Expenses. All costs and expenses paid or incurred by the
Company, as determined under GAAP, that are in any way related to the operation
of the Company or its business, including asset management fees and other fees
paid to Advisors, but excluding (i) the expenses of raising capital such as
Organization and Offering Expenses, legal, audit, accounting, underwriting,
brokerage, listing, registration, and other fees, printing and other such
expenses and taxes incurred in connection with the issuance, distribution,
transfer, registration and Listing, (ii) interest payments, (iii) taxes, (iv)
non-cash expenditures such as depreciation, amortization and bad debt reserves,
(v) incentive fees paid in compliance with the NASAA REIT Guidelines; (vi)
Acquisition Fees and Acquisition Expenses, (vii) real estate commissions on the
Sale of Real Property, and (viii) other fees and expenses connected with the
acquisition, disposition, management and ownership of real estate interests,
mortgages or other property (including the costs of foreclosure, insurance
premiums, legal services, maintenance, repair, and improvement of property). The
definition of “Total Operating Expenses” set forth above is intended to
encompass only those expenses which are required to be treated as Total
Operating Expenses under the NASAA REIT Guidelines. As a result, and
notwithstanding the definition set forth above, any expense of the Company which
is not part of Total Operating Expenses under the NASAA REIT Guidelines shall
not be treated as part of Total Operating Expenses for purposes hereof.

 

2%/25% Guidelines. The term “2%/25% Guidelines” shall have the meaning set forth
in Section 12.

  

2.       APPOINTMENT. The Company and the Operating Partnership hereby appoint
the Advisor to serve as their advisor on the terms and conditions set forth in
this Agreement, and the Advisor hereby accepts such appointment.

  

3.       DUTIES OF THE ADVISOR. The Advisor undertakes to use its best efforts
to present to the Company and the Operating Partnership potential investment
opportunities and to provide a continuing and suitable investment program
consistent with the investment objectives and policies of the Company as
determined and adopted by the Directors, and as amended from time to time with
the approval of the Stockholders. In performance of this undertaking, subject to
the supervision of the Directors and consistent with the provisions of the
Articles of Incorporation and Bylaws of the Company and the Operating
Partnership Agreement, the Advisor shall, either directly or by engaging an
Affiliate:

 

(a)       assist in the development of the Initial Public Offering and any
subsequent Offering approved by the Board, including the determination of the
specific terms of the securities to be offered by the Company, preparation of
all offering and related documents, and obtaining all required regulatory
approvals of such documents;

 

(b)       serve as the Company’s and the Operating Partnership’s investment and
financial advisor;

 

(c)       provide the daily management for the Company and the Operating
Partnership and perform and supervise the various administrative functions
reasonably necessary for the management of the Company and the Operating
Partnership;

 

(d)       investigate, select, and, on behalf of the Company and the Operating
Partnership, engage and conduct business with such Persons as the Advisor deems
necessary to the proper performance of its obligations hereunder, including but
not limited to consultants, accountants, correspondents, lenders, technical
advisors, attorneys, brokers, underwriters, corporate fiduciaries, escrow
agents, depositaries, custodians, agents for collection, insurers, insurance
agents, banks, builders, developers, property owners, real estate management
companies, real estate operating companies, securities investment advisors,
mortgagors, and any and all agents for any of the foregoing, including
Affiliates of the Advisor, and Persons acting in any other capacity deemed by
the Advisor necessary or desirable for the performance of any of the foregoing
services, including, but not limited to, entering into contracts in the name of
the Company and the Operating Partnership with any of the foregoing;

 



8

 

 

(e)      consult with the officers and Directors of the Company and assist the
Directors in the formulation and implementation of the Company’s financial
policies, and, as necessary, furnish the Directors with advice and
recommendations with respect to the making of investments consistent with the
investment objectives and policies of the Company and in connection with any
borrowings proposed to be undertaken by the Company or the Operating
Partnership;

 

(f)       subject to the provisions of Section 4 hereof, (i) participate in
formulating an investment strategy and asset allocation framework, (ii) locate,
analyze and select potential Investments, (iii) structure and negotiate the
terms and conditions of transactions pursuant to which acquisitions and
dispositions of Investments will be made; (iv) research, identify, review and
recommend acquisitions and dispositions of Investments to the Board and make
investments on behalf of the Company and the Operating Partnership in compliance
with the investment objectives and policies of the Company; (v) arrange for
financing and refinancing and make other changes in the asset or capital
structure of, and dispose of, reinvest the proceeds from the sale of, or
otherwise deal with, Investments; (vi) enter into leases and service contracts
for Real Estate Assets and, to the extent necessary, perform all other
operational functions for the maintenance and administration of such Real Estate
Assets; (vii) actively oversee and manage Investments for purposes of meeting
the Company’s investment objectives; (vii) select Joint Venture partners,
structure corresponding agreements and oversee and monitor these relationships;
(viii) oversee the performance of the Property Manager or third-party property
managers who perform services for the Company or the Operating Partnership; (ix)
oversee Affiliated and non-Affiliated Persons with whom the Advisor contracts to
perform certain of the services required to be performed under this Agreement;
(x) manage accounting and other record-keeping functions for the Company and the
Operating Partnership; and (xi) recommend various liquidity events to the Board
when appropriate;

 

(g)      upon request, provide the Directors with periodic reports regarding
prospective investments;

 

(h)      make investments in, and dispositions of, Investments within the
discretionary limits and authority as granted by the Board;

 

(i)       negotiate on behalf of the Company and the Operating Partnership with
banks or lenders for Loans to be made to the Company and the Operating
Partnership, and negotiate on behalf of the Company and the Operating
Partnership with investment banking firms and broker-dealers or negotiate
private sales of Shares or obtain Loans for the Company and the Operating
Partnership, but in no event in such a way so that the Advisor shall be acting
as broker-dealer or underwriter; and provided, further, that any fees and costs
payable to third parties incurred by the Advisor in connection with the
foregoing shall be the responsibility of the Company or the Operating
Partnership;

 

(j)       obtain reports (which may, but are not required to, be prepared by the
Advisor or its Affiliates), where appropriate, concerning the value of
Investments or contemplated investments of the Company and the Operating
Partnership;

 

(k)      from time to time, or at any time reasonably requested by the
Directors, make reports to the Directors of its performance of services to the
Company and the Operating Partnership under this Agreement, including reports
with respect to potential conflicts of interest involving the Advisor or any of
its affiliates;

 

(l)       provide the Company and the Operating Partnership with all necessary
cash management services;

 



9

 

 

(m)      do all things necessary to assure its ability to render the services
described in this Agreement;

 

(n)       deliver to, or maintain on behalf of, the Company copies of all
appraisals obtained in connection with the investments in any Real Estate Assets
as may be required to be obtained by the Board;

 

(o)       notify the Board of all proposed material transactions before they are
completed; and

 

(p)       effect any private placement of OP Limited Partnership Interests,
tenancy-in-common or other interests in Investments as may be approved by the
Board.

 

Notwithstanding the foregoing, the Advisor may delegate any of the foregoing
duties to any Person so long as the Advisor or any Affiliate remains responsible
for the performance of the duties set forth in this Section 3.

 

4.      AUTHORITY OF ADVISOR.

 

(a)       Pursuant to the terms of this Agreement (including the restrictions
included in this Section 4 and in Section 7), and subject to the continuing and
exclusive authority of the Board over the management of the Company, the Board
hereby delegates to the Advisor the authority to perform the services described
in Section 3.

 

(b)       Notwithstanding the foregoing, any investment in Investments,
including any financing of such Investment will require the prior approval of
the Board. The Advisor will deliver to the Board all documents and other
information required by the Board or any committee of the Board, as the case may
be, to evaluate a proposed Investment (and any financing related to such
proposed investment).

 

(c)       If a transaction requires approval by the Independent Directors, the
Advisor will deliver to the Independent Directors all documents and other
information required by them to properly evaluate the proposed transaction.

 

(d)       The prior approval of a majority of the Independent Directors not
otherwise interested in the transaction and a majority of the Directors not
otherwise interested in the transaction will be required for each transaction to
which the Advisor or its Affiliates is a party.

 

(e)       The Board may, at any time upon the giving of written notice to the
Advisor, modify or revoke the authority set forth in this Section 4; provided,
however, that such modification or revocation shall be effective upon receipt by
the Advisor and shall not be applicable to investment transactions to which the
Advisor has committed the Company or the Operating Partnership prior to the date
of receipt by the Advisor of such notification.

 

5.      BANK ACCOUNTS. The Advisor may establish and maintain one or more bank
accounts in its own name for the account of the Company or the Operating
Partnership or in the name of the Company and the Operating Partnership and may
collect and deposit into any such account or accounts, and disburse from any
such account or accounts, any money on behalf of the Company or the Operating
Partnership, under such terms and conditions as the Directors may approve,
provided that no funds shall be commingled with the funds of the Advisor; and
the Advisor shall from time to time render appropriate accountings of such
collections and payments to the Directors and to the auditors of the Company.

 



10

 

 





6.       RECORDS; ACCESS.  The Advisor shall maintain appropriate records of all
its activities hereunder and make such records available for inspection by the
Directors and by counsel, auditors and authorized agents of the Company, at any
time or from time to time during normal business hours. The Advisor shall at all
reasonable times have access to the books and records of the Company and the
Operating Partnership.

  

7.       LIMITATIONS ON ACTIVITIES. Anything else in this Agreement to the
contrary notwithstanding, the Advisor shall refrain from taking any action
which, in its sole judgment made in good faith, would (a) adversely affect the
ability of the Company to qualify or continue to qualify as a REIT under the
Code unless the Board has determined that the Company will not seek or maintain
REIT qualification, (b) subject the Company to regulation under the Investment
Company Act of 1940, as amended, or (c) violate any law, rule, regulation or
statement of policy of any governmental body or agency having jurisdiction over
the Company or its Shares, or otherwise not be permitted by the Articles of
Incorporation or Bylaws of the Company, except if such action shall be ordered
by the Board, in which case the Advisor shall notify promptly the Board of the
Advisor’s judgment of the potential impact of such action and shall refrain from
taking such action until it receives further clarification or instructions from
the Board. In such event, the Advisor shall have no liability for acting in
accordance with the specific instructions of the Board so given. Notwithstanding
the foregoing, the Advisor, its directors, officers, employees and members, and
partners, directors, officers, members and stockholders of the Advisor’s
Affiliates shall not be liable to the Company or to the Directors or
Stockholders for any act or omission by the Advisor, its directors, officers,
employees, or members, and partners, directors, officers, members or
stockholders of the Advisor’s Affiliates taken or omitted to be taken in the
performance of their duties under this Agreement except as provided in Section
19 of this Agreement.

  

8.       RELATIONSHIP WITH DIRECTORS. Subject to Section 7 of this Agreement and
to restrictions advisable with respect to the qualification of the Company as a
REIT, directors, officers and employees of the Advisor or an Affiliate of the
Advisor or any corporate parents of an Affiliate, may serve as a Director and as
officers of the Company, except that no director, officer or employee of the
Advisor or its Affiliates who also is a Director or officer of the Company shall
receive any compensation from the Company for serving as a Director or officer
other than reasonable reimbursement for travel and related expenses incurred in
attending meetings of the Directors and no such Director shall be deemed an
Independent Director for purposes of satisfying the Director independence
requirement set forth in the Articles of Incorporation.

 

9.       FEES.

 

 (a)       Acquisition Fees. The Advisor shall receive an Acquisition Fee
payable by the Company as compensation for services rendered in connection with
the investigation, selection and acquisition (by purchase, investment, exchange,
sourcing or origination) of Investments. The total Acquisition Fees payable to
the Advisor or its Affiliates shall equal 1.5% of (i) the cost of all
Investments, including Acquisition Expenses and any debt attributed to such
Investments and excluding Acquisition Fees and Financing Coordination Fees, or
(ii) the amount funded by the Company to acquire or originate a Loan, including
Acquisition Expenses related to such Investments and any debt used to fund the
acquisition or origination of a Loan and excluding Acquisition Fees and
Financing Coordination Fees. With respect to the acquisition of Real Estate
Assets through a Joint Venture, the Acquisition Fee payable by the Company to
the Advisor shall equal 1.5% of the Company’s allocable cost of such Real Estate
Assets, including Acquisition Expenses and any debt attributed to such
Investments and excluding Acquisition Fees and Financing Coordination Fees. Once
the proceeds from the Primary Offering have been fully invested, the aggregate
amount of Acquisition Fees and Financing Coordination Fees shall not exceed 1.9%
of the Contract Sales Price and the amount advanced for a Loan or other
Investment for all the assets acquired. The Advisor shall submit an invoice to
the Company following the closing or closings of each Investment, accompanied by
a computation of the Acquisition Fee. The Acquisition Fee payable to the Advisor
shall be paid at the closing of the transaction upon receipt of the invoice by
the Company.

 



11

 

 

With respect to and upon the effectiveness of the Merger, the Advisor shall be
entitled to receive an Acquisition Fee payable by the Company equal to 1.5% of
the aggregate Cash Consideration (as such term is defined in the Merger
Agreement) paid to stockholders of REIT I in the Merger. For the avoidance of
doubt, the Acquisition Fee as described in the preceding sentence shall be the
only Acquisition Fee to which the Advisor is entitled with respect to the
Merger, and the Advisor hereby waives any rights it may have under the Original
Agreement to collect any other Acquisition Fee in connection with the Merger.

 

(b)       Limitation on Total Acquisition Fees, Financing Coordination Fees and
Acquisition Expenses. Pursuant to the NASAA REIT Guidelines, the total of all
Acquisition Fees, Acquisition Expenses and Financing Coordination Fees shall not
exceed 6.0% of the “contract purchase price,” as defined in the Articles of
Incorporation, of all Investments acquired.

 

(c)       Disposition Fees. If the Advisor provides a substantial amount of
services, as determined by the Independent Directors in connection with a Sale,
the Company shall pay a Disposition Fee to the Advisor equal to the lesser of
(i)(a) where a brokerage commission is also payable to a third party, one-half
of the aggregate brokerage commission paid, including brokerage commissions
payable to third parties, or (b) where no brokerage commission is payable to any
third party, the Competitive Brokerage Commission or (ii) 3.0% of the Contract
Sales Price. With respect to a Property held in a Joint Venture, the Disposition
Fee will be equal to the percentage of the “contract purchase price” reflecting
the Company’s economic interest in the Joint Venture. Any Disposition Fee
payable under this Section 9(c) may be paid in addition to real estate
commissions paid to non-Affiliates, provided that the total real estate
commissions (including such Disposition Fee) paid to all Persons by the Company
for each Investment shall not exceed 6.0% of the Contract Sales Price.

 

Notwithstanding anything herein to the contrary, Advisor shall only be entitled
to a Disposition Fee with respect to the Sale of any REIT I Property to the
extent of the excess of (i) the Disposition Fee attributable to such REIT I
Property calculated in accordance with this Section 9(c) over (ii) the REIT I
Property Merger Disposition Fee applicable to such REIT I Property.

 

(d)       Asset Management Fee. The Advisor shall receive the Asset Management
Fee as compensation for services rendered pursuant to Section 3 of this
Agreement in connection with the management of the Company’s assets. The Asset
Management Fee shall be calculated monthly and consists of a monthly fee of
one-twelfth of 1.0% of the aggregate cost (before non-cash reserves and
depreciation) of all Investments the Company owns, including Acquisition Fees,
Acquisition Expenses and any debt attributable to such Investments. With the
exception of any portion of the Asset Management Fee related to the disposition
of Investments, which shall be payable at the time of such disposition, the
Asset Management Fee shall be payable on the first of each month.

 

(e)       Financing Coordination Fees. The Advisor shall receive a Financing
Coordination Fee as compensation for services rendered in connection with the
coordination of debt financing obtained by the Company. The total Financing
Coordination Fee payable to the Advisor or its Affiliates shall equal (i) 1.0%
of the amount available under any loan or line of credit originated or assumed,
directly or indirectly, in connection with the acquisition of Real Properties or
other permitted Investments, by the Company, and will be in addition to the
Acquisition Fees paid to the Advisor; (ii) 0.75% of the amount available or
outstanding under any refinanced loan or line of credit of the Company, and will
be in addition to the Acquisition Fees paid to the Advisor; or (iii) 0.75% of
the Company’s proportionate share of the amount available or outstanding under
any refinanced loan or line of credit in the case of Investments made through a
Joint Venture, and will be in addition to the Acquisition Fees paid to the
Advisor. Financing Coordination Fees will only be payable if the Advisor or its
Affiliates provides services in connection with the origination, assumption or
refinancing of debt that the Company uses to acquire Real Properties or other
permitted Investments. The Advisor may pay some or all of the Financing
Coordination Fee to third parties if the Advisor subcontracts with such third
parties to coordinate financing obtained by the Company. The Advisor shall
submit an invoice to the Company following the closing or closings of each debt
financing or refinancing obtained by the Company, accompanied by a computation
of the Financing Coordination Fee. The Financing Coordination Fee payable to the
Advisor shall be paid at the closing of the debt financing upon receipt of the
invoice by the Company.

 



12

 

 

(f)       Special Limited Partnership Interests. In addition, an Affiliate of
the Advisor has made a capital contribution of $1,000 to the Operating
Partnership in exchange for Special Limited Partnership Interests. The Special
Limited Partnership Interests shall be entitled to the distributions provided
for, and shall be subject to redemption by the Operating Partnership, in
accordance with the terms of the Operating Partnership Agreement. To the extent
distributions to the Special Limited Partnership Interests are not paid from net
sales proceeds, such amounts will count against the limit on Total Operating
Expenses set forth in the Articles of Incorporation.

 

10.    EXPENSES.

 

(a)       In addition to the fees paid to the Advisor pursuant to Section 9
hereof and subject to the limitations set forth in the Articles of
Incorporation, the Company or the Operating Partnership shall pay directly or
reimburse the Advisor for all of the expenses paid or incurred by the Advisor in
connection with the services it provides to the Company and the Operating
Partnership pursuant to this Agreement, including, but not limited to:

 

(i)       Organizational and Offering Expenses; provided, however, that (1) the
Company shall not reimburse the Advisor to the extent such reimbursement would
cause the total amount of Organization and Offering Expenses attributable to the
Initial Public Offering paid by the Company and the Operating Partnership to
exceed 15.0% of the Gross Proceeds from the Initial Public Offering raised as of
the date of the reimbursement; (2) within 60 days after the end of the month in
which the current Offering terminates, the Advisor shall reimburse the Company
to the extent the Organizational and Offering Expenses borne by the Company
exceed 15% of the Gross Proceeds raised in the completed Offering; and (3) the
Company shall not reimburse the Advisor for any Organization and Offering
Expenses that the Independent Directors determine are not fair and commercially
reasonable to the Company.

 

(ii)       Acquisition Expenses incurred in connection with the selection and
acquisition of Investments subject to the aggregate 6.0% cap on Acquisition
Fees, Acquisition Expenses and Financing Coordination Fees set forth in Section
9(b);

 

(iii)      the actual cost of goods and services used by the Company and
obtained from entities not affiliated with the Advisor;

 

(iv)      interest and other costs for borrowed money, including discounts,
points and other similar fees;

 



13

 

 

(v)       taxes and assessments on income of the Company or Investments;

 

(vi)      costs associated with insurance required in connection with the
business of the Company or by the Directors;

 

(vii)     expenses of managing and operating Investments owned by the Company,
whether payable to an Affiliate of the Company or a non-Affiliated Person;

 

(viii)    all expenses in connection with payments to the Directors for
attending meetings of the Directors and Stockholders;

 

(ix)      expenses associated with a Listing, if applicable, or with the
issuance and distribution of Shares, such as selling commissions and fees,
advertising expenses, taxes, legal and accounting fees, listing and registration
fees, and other Organization and Offering Expenses;

 

(x)       expenses connected with payments of Distributions in cash or otherwise
made or caused to be made by the Company to the Stockholders;

 

(xi)      expenses of organizing, revising, amending, converting, modifying, or
terminating the Company or the Articles of Incorporation;

 

(xii)     expenses of maintaining communications with Stockholders, including
the cost of preparation, printing, and mailing annual reports and other
Stockholder reports, proxy statements and other reports required by governmental
entities;

 

(xiii)    administrative service expenses (including (a) personnel costs;
provided, however, that no reimbursement shall be made for costs of personnel to
the extent that such personnel perform services in transactions for which the
Advisor receives Acquisition Fees, Financing Coordination Fees, Asset Management
Fees, hotel management fees or real estate sales commissions, and (b) the
Company’s allocable share of other overhead of the Advisor such as rent and
utilities); and

 

(xiv)    audit, accounting and legal fees and other fees for professional
services relating to the operations of the Company and all such fees incurred at
the request, or on behalf of, the Board or any committee of the Board;

 

(xv)     out-of-pocket costs for the Company to comply with all applicable laws,
regulations and ordinances, including without limitation, the Sarbanes-Oxley Act
of 2002, as amended; and

 

(xvi)    all other out-of-pocket costs incurred by the Advisor in performing its
duties hereunder.

 

(b)       Expenses incurred by the Advisor on behalf of the Company and the
Operating Partnership and payable pursuant to this Section 10 shall be
reimbursed no less than monthly to the Advisor. The Advisor shall prepare a
statement documenting the expenses of the Company and the Operating Partnership
and the calculation of the Asset Management Fee during each quarter, and shall
deliver such statement to the Company and the Operating Partnership within 45
days after the end of each quarter.

 

14

 



 





11.       OTHER SERVICES. Should the Directors request that the Advisor or any
director, officer or employee thereof render services for the Company and the
Operating Partnership other than set forth in Section 3, such services shall be
separately compensated at such rates and in such amounts as are agreed by the
Advisor and the Independent Directors, subject to the limitations contained in
the Articles of Incorporation, and shall not be deemed to be services pursuant
to the terms of this Agreement.

  

12.       REIMBURSEMENT TO THE ADVISOR.  The Company may reimburse the Advisor,
at the end of each fiscal quarter, for Total Operating Expenses incurred by the
Advisor; provided, however, that the Company shall not reimburse the Advisor at
the end of any fiscal quarter commencing on the fourth fiscal quarter after the
quarter in which the Corporation makes its first investment in an Asset, for
Total Operating Expenses that, in the four consecutive fiscal quarters then
ended, exceed the greater of two percent of Average Invested Assets or 25% of
Net Income (the “2%/25% Guidelines”) for such 12-month period. Any Excess Amount
paid to the Advisor during a fiscal quarter shall be repaid to the Company or,
at the option of the Company, subtracted from the Total Operating Expenses
reimbursed during the subsequent fiscal quarter. If there is an Excess Amount in
any Expense Year and the Independent Directors determine that such excess was
justified based on unusual and nonrecurring factors which they deem sufficient,
then the Excess Amount may be carried over and included in Total Operating
Expenses in subsequent Expense Years and reimbursed to the Advisor in one or
more of such years, provided that there shall be sent to the Stockholders a
written disclosure of such fact, together with an explanation of the factors the
Independent Directors considered in determining that such excess expenses were
justified. Such determination shall be reflected in the minutes of the meetings
of the Board. The Company will not reimburse the Advisor or its Affiliates for
services for which the Advisor or its Affiliates are entitled to receive
Acquisition Fees, Financing Coordination Fees, Asset Management Fees, hotel
management fees or real estate commissions. All figures used in the foregoing
computation shall be determined in accordance with generally accepted accounting
principles applied on a consistent basis.

 

13.       RELATIONSHIP OF THE PARTIES. The Company and the Operating
Partnership, on the one hand, and the Advisor on the other, are not partners or
joint venturers with each other, and nothing in this Agreement shall be
construed to make them such partners of joint venturers or impose any liability
as such on either of them.

  

14.       OTHER ACTIVITIES OF THE ADVISOR. Nothing herein contained shall
prevent the Advisor or any of its Affiliates from engaging in or earning fees
from other activities, including, without limitation, the rendering of advice to
other Persons (including other REITs) and the management of other programs
advised, sponsored or organized by the Advisor or its Affiliates; nor shall this
Agreement limit or restrict the right of any director, officer, member, partner,
employee, or stockholder of the Advisor or its Affiliates to engage in or earn
fees from any other business or to render services of any kind to any other
partnership, corporation, firm, individual, trust or association and earn fees
for rendering such services. The Advisor may, with respect to any Investment in
which the Company is a participant, also render advice and service to each and
every other participant therein, and earn fees for rendering such advice and
service. Specifically, it is contemplated that the Company may enter into joint
ventures or other similar co-investment arrangements with certain Persons, and
pursuant to the agreements governing such joint ventures or arrangements, the
Advisor may be engaged to provide advice and service to such Persons, in which
case the Advisor will earn fees for rendering such advice and service.

 



15

 

 

The Advisor shall report to the Board the existence of any condition or
circumstance, existing or anticipated, of which it has knowledge, which creates
or could create a conflict of interest between the Advisor’s obligations to the
Company and its obligations to or its interest in any other partnership,
corporation, firm, individual, trust or association. The Advisor or its
Affiliates shall promptly disclose to the Board knowledge of such condition or
circumstance. If the Advisor or its Affiliates have sponsored other investment
programs with similar investment objectives which have investment funds
available at the same time as the Company, it shall be the duty of the Board
(including the Independent Directors) to ensure that the Advisor and its
Affiliates adopt the method approved by the Independent Directors by which
investments are to be allocated to the competing investment entities and to use
their best efforts to ensure that such method is applied fairly to the Company.

  

15.       TERM OF AGREEMENT. This Agreement shall have an initial term of one
year from the Effective Date and may be renewed for an unlimited number of
successive one-year terms upon mutual consent of the Parties. The Company will
evaluate the performance of the Advisor annually before renewing this Agreement,
and each such renewal shall be for a term of no more than one year. Any such
renewal must be approved by the Independent Directors.

 

16.       TERMINATION BY THE PARTIES. This Agreement may be terminated (i)
immediately by the Company or the Operating Partnership for Cause or upon the
bankruptcy of the Advisor, (ii) upon 60 days written notice without Cause and
without penalty by a majority of the Independent Directors of the Company or
(iii) upon 60 days written notice with Good Reason by the Advisor. The
provisions of Sections 17 through 30 survive termination of this Agreement.

  

17.       ASSIGNMENT TO AN AFFILIATE. This Agreement may be assigned by the
Advisor to an Affiliate with the majority approval of the Board (including a
majority of the Independent Directors). The Advisor may assign any rights to
receive fees or other payments under this Agreement to any Person without
obtaining the approval of the Board. This Agreement shall not be assigned by the
Company or the Operating Partnership without the consent of the Advisor, except
in the case of an assignment by the Company or the Operating Partnership to a
corporation, limited partnership or other organization which is a successor to
all of the assets, rights and obligations of the Company or the Operating
Partnership, in which case such successor organization shall be bound hereunder
and by the terms of said assignment in the same manner as the Company and the
Operating Partnership are bound by this Agreement.

 

18.       PAYMENTS TO AND DUTIES OF ADVISOR UPON TERMINATION.

 

  (a)           After the Termination Date, the Advisor shall not be entitled to
compensation for further services hereunder except it shall be entitled to
receive from the Company or the Operating Partnership within 30 days after the
effective date of such termination all unpaid reimbursements of expenses and all
earned but unpaid fees payable to the Advisor prior to termination of this
Agreement, subject to the 2%/25% Guidelines to the extent applicable.

 

  (b)           The Advisor shall promptly upon termination:

 

(i)       pay over to the Company and the Operating Partnership all money
collected and held for the account of the Company and the Operating Partnership
pursuant to this Agreement, after deducting any accrued compensation and
reimbursement for its expenses to which it is then entitled;

 

(ii)      deliver to the Board a full accounting, including a statement showing
all payments collected by it and a statement of all money held by it, covering
the period following the date of the last accounting furnished to the Board;

 

(iii)     deliver to the Board all assets, including all Investments, and
documents of the Company and the Operating Partnership then in the custody of
the Advisor; and

 

(iv)     cooperate with the Company and the Operating Partnership to provide an
orderly management transition.

 



16

 

 





19.         INDEMNIFICATION BY THE COMPANY AND THE OPERATING PARTNERSHIP. The
Company and the Operating Partnership shall indemnify and hold harmless the
Advisor and its Affiliates, including their respective directors (the
“Indemnitees,” and each an “Indemnitee”), from all liability, claims, damages or
losses arising in the performance of their duties hereunder, and related
expenses, including reasonable attorneys’ fees, to the extent such liability,
claims, damages or losses and related expenses are not fully reimbursed by
insurance, and to the extent that such indemnification would not be inconsistent
with the laws of the State of Maryland, the Articles of Incorporation or the
provisions of Section II.G of the NASAA REIT Guidelines. In addition, the
Company and the Operating Partnership shall indemnify and hold harmless the
officers of the Company and the Advisor and its Affiliates from all liability,
claims, damages or losses arising in the performance of their duties hereunder,
and related expenses, including reasonable attorneys’ fees, to the extent such
liability, claims, damages or losses and related expenses are not fully
reimbursed by insurance, and to the extent that such indemnification would not
be inconsistent with the laws of the State of Maryland or the Articles of
Incorporation. Notwithstanding the foregoing, the Company and the Operating
Partnership shall not provide for indemnification of an Indemnitee for any loss
or liability suffered by such Indemnitee, nor shall they provide that an
Indemnitee be held harmless for any loss or liability suffered by the Company
and the Operating Partnership, unless all of the following conditions are met:

 

(a)       the Indemnitee has determined, in good faith, that the course of
conduct that caused the loss or liability was in the best interest of the
Company and the Operating Partnership;

 

(b)       the Indemnitee was acting on behalf of, or performing services for,
the Company or the Operating Partnership;

 

(c)       such liability or loss was not the result of negligence or misconduct
by the Indemnitee; and

 

(d)       such indemnification or agreement to hold harmless is recoverable only
out of the Company’s net assets and not from the Stockholders.

 

Notwithstanding the foregoing, an Indemnitee shall not be indemnified by the
Company and the Operating Partnership for any losses, liabilities or expenses
arising from or out of an alleged violation of federal or state securities laws
by such Indemnitee unless one or more of the following conditions are met:

 

(a)       there has been a successful adjudication on the merits of each count
involving alleged securities law violations as to the Indemnitee;

 

(b)       such claims have been dismissed with prejudice on the merits by a
court of competent jurisdiction as to the Indemnitee; or

 

(c)       a court of competent jurisdiction approves a settlement of the claims
against the Indemnitee and finds that indemnification of the settlement and the
related costs should be made, and the court considering the request for
indemnification has been advised of the position of the Securities and Exchange
Commission and of the published position of any state securities regulatory
authority in which securities of the Company or the Operating Partnership were
offered or sold as to indemnification for violation of securities laws.

 



17

 

 

In addition, the advancement of the Company’s or the Operating Partnership’s
funds to an Indemnitee for legal expenses and other costs incurred as a result
of any legal action for which indemnification is being sought is permissible
only if all of the following conditions are satisfied:

 

(a)       the legal action relates to acts or omissions with respect to the
performance of duties or services on behalf of the Company or the Operating
Partnership;

 

(b)       the legal action is initiated by a third party who is not a
Stockholder or the legal action is initiated by a stockholder acting in such
stockholder’s capacity as such and a court of competent jurisdiction
specifically approves such advancement; and

 

(c)       the Indemnitee undertakes to repay the advanced funds to the Company
or the Operating Partnership, together with the applicable legal rate of
interest thereon, in cases in which such Indemnitee is found not to be entitled
to indemnification.

  

20.          INDEMNIFICATION BY ADVISOR. The Advisor shall indemnify and hold
harmless the Company and the Operating Partnership from contract or other
liability, claims, damages, taxes or losses and related expenses including
attorneys’ fees, to the extent that such liability, claims, damages, taxes or
losses and related expenses are not fully reimbursed by insurance and are
incurred by reason of the Advisor’s bad faith, fraud, misfeasance, intentional
misconduct, negligence or reckless disregard of its duties; provided, however,
that the Advisor shall not be held responsible for any action of the Board in
following or declining to follow any advice or recommendation given by the
Advisor.

 

21.          EXCLUSION OF CERTAIN TRANSACTIONS. In the event the Company or the
Operating Partnership shall propose to enter into any transaction in which a
Director or an officer of the Company, and the Advisor, or any Affiliate of the
Company, the Operating Partnership or the Advisor has a direct or indirect
interest, then such transaction shall be approved by a majority of the Board and
also by a majority of the Independent Directors.

 

22.          NON-SOLICITATION.  During the period commencing on the Effective
Date and ending one year following the Termination Date, the Company shall not,
without the Advisor’s prior written consent, directly or indirectly (i) solicit
or encourage any person to leave the employment or other service of the Advisor
or its Affiliates; or (ii) hire on behalf of the Company or any other person or
entity, any person who has left its employment within the one year period
following the termination of that person’s employment the Advisor or its
Affiliates. During the period commencing on the date hereof through and ending
one year following the Termination Date, the Company will not, whether for its
own account or for the account of any other Person, intentionally interfere with
the relationship of the Advisor or its Affiliates with, or endeavor to entice
away from the Advisor or its Affiliates, any person who during the term of the
Agreement is, or during the preceding one-year period, was a tenant,
co-investor, co-developer, joint venturer or other customer of the Advisor or
its Affiliates.

  

23.          NOTICES. Any notice, report or other communication required or
permitted to be given hereunder shall be in writing unless some other method of
giving such notice, report or other communication is required by the Articles of
Incorporation, the Bylaws, or accepted by the Party to whom it is given, and
shall be given by being delivered by hand, by facsimile transmission, by courier
or overnight carrier or by registered or certified mail to the addresses set
forth herein:

 

To the Board and to the Company: Moody National REIT II, Inc.   6363 Woodway,
Suite 110   Houston, Texas 77057

  Facsimile: (713) 977-7505   Attention: Brett C. Moody

 



18

 

 

with a copy to (which shall not Alston & Bird LLP constitute notice): 1201 West
Peachtree Street   Atlanta, GA 30309   Attention: Rosemarie A. Thurston     To
the Operating Partnership: Moody National Operating Partnership II, LP   6363
Woodway, Suite 110   Houston, Texas 77057   Facsimile: (713) 977-7505  
Attention: Brett C. Moody     To the Advisor: Moody National Advisor II, LLC  
6363 Woodway, Suite 110   Houston, Texas 77057   Facsimile: (713) 977-7505  
Attention: Brett C. Moody



 

Any Party may at any time give notice in writing to the other Parties of a
change in its address for the purposes of this Section 23.

  

24.          MODIFICATION. This Agreement shall not be changed, modified,
terminated, or discharged, in whole or in part, except by an instrument in
writing signed by the Parties hereto, or their respective successors or
assignees.

 

25.          SEVERABILITY. The provisions of this Agreement are independent of
and severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.

  

26.          CONSTRUCTION. The provisions of this Agreement shall be construed
and interpreted in accordance with the laws of the State of Maryland.

  

27.          ENTIRE AGREEMENT. This Agreement contains the entire agreement and
understanding among the Parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. The express terms hereof
control and supersede any course of performance or usage of the trade
inconsistent with any of the terms hereof. This Agreement may not be modified or
amended other than by an agreement in writing.

 

28.          INDULGENCES, NOT WAIVERS. Neither the failure nor any delay on the
part of a Party to exercise any right, remedy, power or privilege under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power or privilege preclude any other or further
exercise of the same or of any other right, remedy, power or privilege, nor
shall any waiver of any right, remedy, power or privilege with respect to any
occurrence be construed as a waiver of such right, remedy, power or privilege
with respect to any other occurrence. No waiver shall be effective unless it is
in writing and is signed by the Party asserted to have granted such waiver.

 



19

 

  

29.          GENDER. Words used herein regardless of the number and gender
specifically used, shall be deemed and construed to include any other number,
singular or plural, and any other gender, masculine, feminine or neuter, as the
context requires.

 

30.          TITLES NOT TO AFFECT INTERPRETATION. The titles of Sections and
Subsections contained in this Agreement are for convenience only, and they
neither form a part of this Agreement nor are they to be used in the
construction or interpretation hereof.

 

31.          EXECUTION IN COUNTERPARTS. This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original as
against any Party whose signature appears thereon, and all of which shall
together constitute one and the same instrument. This Agreement shall become
binding when one or more counterparts hereof, individually or taken together,
shall bear the signatures of all of the Parties reflected hereon as the
signatories.

  

32.          EFFECTIVENESS OF AGREEMENT. This Agreement, as amended and restated
herein, shall not become effective until the Merger Effective Time. If the
Merger Agreement is terminated prior to the Merger Effective Time, this
Agreement shall automatically be deemed revoked and void ab initio, and the
Parties shall have the rights and obligations set forth in the Original
Agreement.

 

[Signatures on following page.]

 

20

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date and year first above written.

 



  Moody National REIT II, Inc.         By: /s/ Brett C. Moody     Name: Brett C.
Moody     Title: Chief Executive Officer and President         Moody National
Operating Partnership II, LP         By: Moody National REIT II, Inc., its
General Partner         By: /s/ Brett C. Moody     Name: Brett C. Moody    
Title: Chief Executive Officer and President         Moody National Advisor II,
LLC         By: Moody National REIT Sponsor, LLC         By: Moody National REIT
Sponsor SM, LLC         By: /s/ Brett C. Moody     Name: Brett C. Moody    
Title: Member

 



[Signature Page to Amended and Restated Advisory Agreement]







 

21

 

 

SCHEDULE I

 

Merger Disposition Fee Allocation

 

Asset  Share of Disposition Fee   Homewood Suites Woodlands  $316,839  Hyatt
Place Germantown  $253,831  Hyatt Place Charleston  $234,029  Hampton Inn Austin
South  $388,848  Residence Inn Grapevine  $444,655  Courtyard Lyndhurst 
$657,081  Hilton Garden Inn Austin  $567,070  Hampton Inn Great Valley 
$273,634  Embassy Nashville  $1,456,379  Homewood Suites Austin  $342,042  Note
receivable originated to Moody National DST Sponsor, LLC, aggregate principal
amount of $9,000,000  $162,020  TownePlace Suites TCU  $221,427  Hampton Inn
Energy Corridor  $181,822  Note receivable originated to Moody National Realty
Company, L.P., aggregate principal amount of $4,500,000  $81,010  Total 
$5,580,685 



 



